Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00191-CV

    Noe GARCIA, Rosa Garcia, Maria G. Ruel, Unknown Heirs of Conrado Ruben Garcia,
     Gloria G. Valdez, Eddie Garcia, Saul Flores, Stella Shull, Joel Flores, Hector Flores,
                                  and Oscar Flores, et al.,
                                         Appellants

                                              v.

                       Anna Maria SALAZAR and Carlos Abel Salazar,
                                      Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-09-00220-CVL
                        Honorable Donna S. Rayes, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that the appellees recover their costs of this appeal from the
appellants.

       SIGNED September 5, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice